Exhibit 3.1 PAGE 1 I, HARRIET SMITH WINDSOR, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF FORMATION OF "ML SYSTEMATIC MOMENTUM FUTURESACCESS LLC", FILED IN THIS OFFICE ON THE EIGHTH DAY OF MARCH, A.D. 2007, AT 6:43 O'CLOCK P.M. 43140178100 070298540 Harriet Smith Windsor, Secretary of State AUTHENTICATION:5493698 DATE:03-09-07 State of Delaware Secretary of State Division of Corporations Delivered07:28PM03/08/2007 FILED06:43PM03/08/2007 SRV070298540-4314017FILE CERTIFICATE OF FORMATION OF ML SYSTEMATIC MOMENTUM FUTURESACCESS LLC This Certificate of Formation of ML Systematic Momentum FuturesAccess LLC (the "LLC'), dated as of March 7, 2007, is being duly executed and filed by Stephen M. M. Miller, as an authorized person, to form a limited liability company under the Delaware Limited Liability Company Act (6 Del.C.§ 18-101, et seq.). FIRST. The name of the limited liability company formed hereby is ML Systematic Momentum FuturesAccess LLC. SECOND.
